DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, the claim states:
1. A vehicle system, comprising:

a freshness value master;

a first electronic control unit; and

a second electronic control unit communicatively coupled to the first electronic control unit and the freshness value master, the second electronic control unit comprising a memory having stored thereon instructions that, upon execution by one or more processors,

cause the one or more processors to:

receive a synchronization message from the freshness value master, the synchronization message comprising a trip counter;

receive an authenticated message from the first electronic control unit, the authenticated message comprising a trip flag, the trip flag comprising a single bit of data; 

compare the trip flag to a last bit of the trip counter to generate a result;
and 

process the authenticated message based on the result.

The claim is allowable as the prior art fails to teach or render obvious the above underlined limitations in combination of the other limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bowler (U.S. 2016/0267024) teaches in ¶ [0003]:
[0003] In accordance with one embodiment, a system and a method are provided for protecting the integrity of a memory system divided in a plurality of memory blocks each of which has a local sequence number. The method: (1) maintains a sequence number that is associated with each of the plurality of memory blocks, the sequence number comprising an age counter and an opportunity counter; (2) maintains a global epoch counter for the memory system; (3) stores new data in the selected memory block; (4) if the value of the opportunity counter is not equal to the value of the LSB (least significant bit) of the global epoch counter, then sets the value of the opportunity counter to the value of the LSB of the global epoch counter, resets the age counter to zero and updates the Message Authentication Code (MAC) associated with the memory block using a portion of the global epoch and the local sequence number; (5) if the value of the opportunity counter is equal to the value of the LSB, then increments the age counter associated with the selected memory block; (6) updates the opportunity counter and resets the age counter for the selected memory block and recalculates the MAC for the selected memory block if the age counter associated with the selected memory block rolls over; (7) updates the age counter and the opportunity counter for any non-selected memory blocks if the opportunity counter for the non-selected memory blocks matches the LSB of the global epoch counter for the non-selected memory blocks; and (9) computes a new MAC for any memory block for which the updating is performed.

The claim is allowable as the prior art fails to teach or render obvious the limitation “receive an authenticated message from the first electronic control unit, the authenticated message comprising a trip flag, the trip flag comprising a single bit of data; compare the trip flag to a last bit of the trip counter to generate a result and process the authenticated message based on the result” in combination with the other limitations of the independent claims.
Hartwich (U.S. 2016/0254924) teaches in ¶ [0022]:
[0022] A CAN FD frame consists of the same elements as a CAN frame, the difference is that in a CAN FD frame, the Data Field and the CRC Field may be longer. Message validation requires, as in CAN, a dominant Acknowledge bit from at least one receiver. The CAN FD fault confinement with Error Frames, Error Counters, Error Passive level and Bus-Off level is the same as in CAN, it is based on the same five error types: Bit Error, Stuff Error, CRC Error, Form Error, and Acknowledgement Error.

The claim is allowable as the prior art fails to teach or render obvious the limitation “receive an authenticated message from the first electronic control unit, the authenticated message comprising a trip flag, the trip flag comprising a single bit of data; compare the trip flag to a last bit of the trip counter to generate a result” in combination with the other limitations of the independent claims.
Nairn et al. (US 2015/0082380) teaches in ¶ [0022]:
[0022] During normal operation, the system described above may operate as follows. First, it is assumed that one module (e.g., module 111) is the "transmitter", while another module (e.g., module 112) is the "receiver." The transmitter's notion (i.e., what it believes to be true) of the anti-replay counter is the authoritative counter 131, while the receiver's notion of the anti-replay counter is the counter 132. The authenticated message payload 200 includes the n LSB of authoritative counter 131. As will be apparent, including the n LSB of authoritative counter 131 in the authenticated message payload 200 provides tolerance against missing up to about 2.sup.n messages while maintaining counter synchronization with the transmitter 111.

The claim is allowable as the prior art fails to teach or render obvious the limitation “receive an authenticated message from the first electronic control unit, the authenticated message comprising a trip flag, the trip flag comprising a single bit of data; compare the trip flag to a last bit of the trip counter to generate a result” in combination with the other limitations of the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANGELA NGUYEN/Primary Examiner, Art Unit 2442